861 F.2d 729
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.TRI-M BUILDERS, Appellant,v.The UNITED STATES, Appellee.
No. 88-1062.
United States Court of Appeals, Federal Circuit.
Sept. 26, 1988.

Before FRIEDMAN, PAULINE NEWMAN and ARCHER, Circuit Judges.
ARCHER, Circuit Judge.


1
Tri-M Builders, Inc.  (Tri-M) appeals the decision of the Board of Contract Appeals of the United States Department of Agriculture (Board), AGBCA Nos. 83-225-1, 83-234-1 and 84-261-1, holding that Tri-M failed to perform its contract with the United States and that the United States did not fail to mitigate its damages in electing to construct a new foundation rather than repairing the defects in the previously constructed foundation.  We affirm on the basis of the Board's opinion.